Exhibit 10.1
FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT
THIS FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated this 9th
day of September, 2008, by and between ROBERT N. WILDRICK (“Executive”) and JOS.
A. BANK CLOTHIERS, INC. (“Employer” or “Company”),
WITNESSETH THAT:
WHEREAS, Executive and Employer are the sole parties to that certain Employment
Agreement dated as of November 1, l999, as amended by that certain First
Amendment to Employment Agreement, dated March 6, 2000, that certain Second
Amendment to Employment Agreement, dated May 25, 2001 and that certain Third
Amendment to Employment Agreement, dated October 2, 2003 (as so amended, the
“Employment Agreement”); and
WHEREAS, Executive and Employer have agreed to amend the Employment Agreement as
hereinafter set forth; and
WHEREAS, following the expiration of the Employment Agreement pursuant to this
Amendment, Executive has no intent of resuming his duties as an officer or
employee of the Company at any time in the foreseeable future
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Executive and Employer hereby agree as follows:
1. The last day of the Employment Period shall be December 20, 2008. Following
the Employment Period, Executive shall no longer be an officer or employee of
Employer. On or before the last day of the Employment Period, the Company shall
pay to Executive, in lieu of and not exceeding various other payments which
otherwise would have been due to Executive under the Employment Agreement, the
sum of $1,009,000, less applicable withholdings.
2. Executive participates in a Bonus Plan in accordance with the Employment
Agreement. Under the Bonus Plan, Executive is entitled to receive a bonus of up
to 250% of his base salary upon achievement by the Company of certain specified
earnings per share, payable quarterly. As of the date hereof, Executive has
received the first two quarterly payments of his Bonus for fiscal year 2008. As
of the last day of the Employment Period, it is anticipated that Executive will
have received the third such quarterly payment. Absent the expiration of the
Employment Agreement pursuant to this Amendment, Employer and Executive
anticipate that Executive would have received the fourth such quarterly payment
by not later than May 1, 2009. As a result of the expiration of the Employment
Agreement pursuant to this Amendment, Executive will not be eligible for payment
of such fourth quarterly Bonus payment.
3. Absent the expiration of the Employment Agreement pursuant to this Amendment,
Employer and Executive anticipate that Executive would have received weekly Base
Salary at the annualized rate of $1,136,218 for the period from December 21,
2008 through January 31, 2009. As a result of the expiration of the Employment
Agreement pursuant to this Amendment, Executive will not be eligible for payment
of Base Salary for such period.

 

 



--------------------------------------------------------------------------------



 



4. Pursuant to the terms of the Employment Agreement, upon termination of the
Employment Period, in addition to any termination compensation which may
otherwise be payable, Employer agreed to pay to Executive an amount equivalent
to Executive’s per diem compensation at the then-current Base Salary rate
multiplied by the number of unused vacation days, including any carry-over,
accrued by Executive as of the expiration of the Employment Period. As a result
of the expiration of the Employment Agreement pursuant to this Amendment,
Executive will not be eligible for payment of such per diem compensation.
5. Upon reaching the age of eligibility, Employee shall, upon request by
Employer, enroll in Medicare (or any successor governmental-sponsored program of
insurance). Employer shall (a) administer Employee’s benefits under Medicare and
(b) be responsible for all of Employee’s premiums, deductibles and co-pays which
otherwise would not have been incurred by Employee had Employer’s insurance been
primary rather than secondary in the coordination of benefits for Employee.
Subject to such coordination of benefits, Employer shall provide to Executive
during the remainder of his life the highest level of hospital, medical, dental,
vision and medical expense reimbursement insurance as is provided by Employer,
from time to time, to its most senior executives. Notwithstanding Employee’s
enrollment in Medicare, Employee shall be entitled to receive the full level of
services he otherwise would have received had Employer’s insurance been primary
rather than secondary in the coordination of benefits for Employee.
6. The Employment Agreement shall expire effective as of the end of the
Employment Period and shall thereupon be of no further force or effect. Except
as otherwise set forth herein, Executive shall not be entitled to receive from
Employer any payments or benefits under the Employment Agreement following the
expiration of the Employment Period. Executive acknowledges foregoing all
potential severance payments which otherwise may have been due under the
Employment Agreement. For example, if the Company had elected to unilaterally
terminate the Employment Agreement, the Company would have been liable to pay to
Executive the sum of $1.5 million.
Except as specifically amended hereby, the Employment Agreement shall remain in
full force and effect according to its terms. To the extent of any conflict
between the terms of this Amendment and the terms of the Employment Agreement,
the terms of this Amendment shall control and prevail. Capitalized terms used
but not defined herein shall have those respective meanings attributed to them
in the Employment Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
JOS. A. BANK CLOTHIERS, INC.

            By:   /s/ Sidney H. Ritman   /s/ ROBERT N. WILDRICK      Sidney H.
Ritman,
Chairman, Compensation Committee   ROBERT N. WILDRICK   

 

2